489 N.W.2d 828 (1992)
241 Neb. 521
Lois LAUENSTEIN, Appellee and Cross-Appellant,
v.
Kenneth F. LAUENSTEIN, Appellant and Cross-Appellee.
No. S-89-151.
Supreme Court of Nebraska.
September 25, 1992.
John R. Doyle, of Doyle & Doyle Law Offices, Lincoln, for appellant.
Edward F. Carter, Jr., of Barney, Carter, Johnson & Baker, P.C., Lincoln, on brief for appellee.
HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
PER CURIAM.
Kenneth F. Lauenstein appeals from the 1988 judgment of the district court for Lancaster County, Nebraska, which modified the 1981 divorce decree dissolving his marriage with Lois Lauenstein. In such modification, based on a change of circumstances, the district court increased the monthly child support for the Lauenstein children.
Kenneth Lauenstein contends that there was no change of circumstances and that the district court erred in its finding that he had failed to pay certain medical expenses pursuant to the 1981 decree. Lois Lauenstein has cross-appealed and claims that the trial court should have granted an attorney fee in the proceedings.

STANDARD OF REVIEW
The standard of review for modification of a child support order is de novo on the record, and the decision of the trial court will be affirmed absent an abuse of discretion. Sanchez v. Sanchez, 231 Neb. 963, 439 N.W.2d 82 (1989). When the evidence is conflicting in a child support modification hearing, this court may give weight to the fact that the trial court observed the witnesses and accepted one version of the facts over another. See, Dobbins v. Dobbins, 226 Neb. 465, 411 N.W.2d 644 (1987); Graber v. Graber, 220 Neb. 816, 374 N.W.2d 8 (1985).
Schmitt v. Schmitt, 239 Neb. 632, 635, 477 N.W.2d 563, 564-65 (1991).
From our de novo review, and based upon the Nebraska Child Support Guidelines applied in the Lauenstein case as a change of circumstances, we find no abuse of discretion by the district court regarding modification of the 1981 decree and the increase in child support. See Schmitt v. Schmitt, supra. Also, we find no error in the district court's finding that Kenneth Lauenstein failed to pay certain medical expenses pertaining to the Lauenstein children. Finally, we find no abuse of discretion by the trial court in its disallowing an attorney fee to Lois Lauenstein.
No attorney fee is allowed regarding proceedings in this court regarding the Lauenstein appeal.
As a result of our de novo review of the record, we find no abuse of discretion by *829 the district court and, therefore, affirm the district court's judgment.
AFFIRMED.